Earl Warren: Number 83 Mitchell, Secretary of Labor, Petitioner, versus H. B. Zachry Company. Ms. Margolin.
Bessie Margolin: Mr. Chief Justice, may it please the Court. This case involves two questions under the Fair Labor Standards Act, the Federal Fair Labor Standards Act. One relating to the -- in coverage -- a coverage question and the other relating to the injunction remedy provided to restrain violations of the Act. The coverage question is whether employees engaged in the construction of a dam and reservoir designed to replace and greatly enlarge the water supply system of the -- it's for the City of Corpus Christi and vicinity -- Corpus Christi, Texas and serving the industrial users as well as other water users in that area many of -- of whom are interstate instrumentalities and industries engaged in production of goods for interstate commerce. Admittedly, practically, all of the major industries in Corpus Christi are engaged in the production of goods for interstate commerce.
Speaker: Was this dam on navigable waters?
Bessie Margolin: I wouldn't undertake to say what is navigable. We certainly do not rely upon any navigability question being involved here. It's a question as to whether or not the enlargement and improvement of this water supply system which concededly serves substantially, interstate instrumentalities and interstate producers of goods for commerce and is essential to the functioning of those instrumentalities and to the productive processes of the interstate producers, whether that is a production of goods for commerce within the statutory definition. Now, the District Court held relying primarily on this Court's decision in the Vollmer and the -- and the Alstate and I assume they -- Cleveland had been down that would've been another one of the decisions. On the principles of those decisions, that the construction project here was so vitally and directly related and essential to the continued operation and functioning of interstate instrumentalities and the producers of goods for commerce in Corpus Christi and vicinity, that the -- that the employees actually constructing the dam and reservoir were engaged in production of goods for commerce on two grounds. One, he said, “They were engaged in the actual production of goods under the principle of the Alstate decision.” That is the production of water which was to be used and was essential to the operation of interstate instrumentalities. And the second ground was that it was -- they were engaged in occupations of processes closely related and directly essential to the production of goods for commerce. Now, the Court of Appeals, but the -- although the court ruled in favor of the coverage of these employees, the District Court, it issued an injunction. It declined to issue the injunction requested by the Government and limited in its injunction restraining violations to this particular project which was virtually completed at the time of -- of judgment.
Earl Warren: And how broad did the Government ask the injunction to be?
Bessie Margolin: We asked for an injunction restraining violations in the future on projects which -- will end the coverage or within the coverage of the Act, are in the alternative, we suggested that at least we should have an injunction enjoining the violations on the similar projects within the -- within the coverage of the Act. The Court of Appeals reversed on the coverage issue and therefore, did not reach the question raised by the Government's cross-appeal, which was whether the court had -- had not transcended its legal discretion, its judicial discretion. And so -- and so limiting the relief granted.
Potter Stewart: Was the sole -- was the sole asserted ground of coverage that this was the production of goods for commerce rather than that these employees were in commerce?
Bessie Margolin: Well, that was the sole basis for asserting coverage here. But on -- on two grounds, the definition of production as -- is in two parts. One is production, actual production which is manufacturing, mining, I think, it's on page -- it's in our appendix, quoted in our appendix page -- pardon me. Page 82 and the courts have pointed out and so has Congress itself that this is in two parts. The first part, which is primary our actual production, includes manufacturing, mining, handling or in any manner working on goods. And the second part is engaged in any closely related process or occupation directly essential to production thereof. That becomes important because only that part of the definition of production was amended by the 1949 amendments. Both the House and the Senate pointed out they were leaving untouched the primary production, so that, the part of our case that rests on primary production was fully unaffected by the 1949 amendment.
Potter Stewart: And on that part of your case, you're talking about the production of water --
Bessie Margolin: Talking about the production of water that its --
Potter Stewart: -- which itself entered into goods or interstate commerce?
Bessie Margolin: That is itself -- well, we don't rely primarily on the ingredient point because that wasn't developed here, but which is produced for an essential interstate use for the functioning of interstate instrumentalities just as the broad materials were produced in -- in the Alstate case for in quotes, “for” commerce, for use in the -- in repairing and improving interstate highways and interstate instrumentalities. We say --
William J. Brennan, Jr.: Now, what is the best part of that be -- that's water and locomotive, things like that point?
Bessie Margolin: Well it's -- for locomotives, were used by our freight transportation companies, for such operations as they need water part at airports, fire protection or -- or it's within going to the details as to the uses of the waters, to the functioning of the interstate instrumentalities because it was conceded and the judge in -- in an effort to cut down the amount of evidence that went in -- seek -- got counsel to concede that large quantities of water were used by the interstate instrumentalities for their functioning, for purposes of functioning, carrying on their functions and it was essential to their use.
William J. Brennan, Jr.: Now, how do you distinguish the second part, closely related process?
Bessie Margolin: Now, on the second part, we also say that although not developed in this record, unquestionably, some of this water went out the State. We have not placed reliance on that, we did not in the court below, but we felt that the Court -- the argument should be presented to the Court because it is unquestionably so that some of these -- some water goes out the State.
Earl Warren: We'll recess now.